Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions
and requirements of this title.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental observation or a mental process without significantly more. The claims recite “determining whether a state of the vehicle is in an over-steer state or an under-steer state…” and “determine a driving control mode or a braking control mode of a motor based on a determination result of the state of the vehicle” and  “determine a motor control amount that follows the target yaw moment” and “determines the state of the vehicle based on at least one of…” and “calculate a target yaw moment of based on a tire force” and “calculates a target yaw rate based on a vehicle speed and a steering angle, and calculates an under-steer index or an over-steer index by combining a yaw rate error value, which is a difference between the target yaw rate and a current yaw rate, and a front wheel lateral slip angle and a rear wheel lateral slip angle” and “calculates the target yaw moment for a yaw rate error by using a bicycle model and a sliding mode control (SMC), and calculated the target yaw moment based on a cornering stiffness that is available in a general driving area and a limit area…” and “calculates a vertical force of each tire based on a vehicle dynamics model, calculates a tire lateral force by using the vertical force of each of the tires, and calculates a tire driving torque based on the tire lateral force” and “calculates the motor control amount by using the tire driving torque, a motor rotational speed, and a vehicle speed” which recognizing a travelling condition of a vehicle and whether to brake or accelerate the vehicle based on the travelling condition. 
Step 1: These claims is directed to an apparatuses for performing the methods.
Step 2A, Prong One: 
The limitations of determining a driving condition of a vehicle and whether to brake or accelerate is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pen and paper. For example, but for the “processor” language, recognizing a travelling condition of a vehicle can easily be done by a user sitting in a vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, these claims recite an abstract idea. 
Step 2A, Prong Two:
This judicial exception is not integrated into a practical application because the claims recite additional elements: “a processor” and “a storage”. The processor and storage for storing using information is recited at a high level of generality (i.e., as a general means of applying instructions for a system), and amounts to mere “apply it”, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
	Step 2B:

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification does not provide any indication that the processor or models are anything other than a generic, off-the-shelf computer component as described in the specification pages 11-12. For example, the steps of acquiring data and modifying the data in a certain way have been found by the courts to be well-understood, routine, and conventional as seen in MPEP 2106.05(d)(II) recited here “ Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); ” Also, the steps of applying the process using a processor and a memory have been held by the courts as a form of a mere instructions to apply an exception, as recited in the MPEP 2106.05(f) as recited here “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  For the reasons seen above, the claims are ineligible. 

	Examiner suggests incorporating control of the motor similar to claim 12 in order to overcome this rejection.

Claim Objections

	Claim 1 is objected to because of the following informalities:  claim 1 recites the limitation “calculate a target yaw moment of based on a tire” wherein examiner believes “of” is not required.  Appropriate correction is required.

Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a storage configured to store” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it from being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it from being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102/103

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claims 1-4, 8-10, 12-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Pinto et al. (US Pre-Granted Publication No. US 2013/0144476 A1 hereinafter “Pinto”) or, in the alternative, under 35 U.S.C. 103 as obvious over Pinto in view of Kamischke et al. (US Pre-Granted Publication No. US 2021/0107457 A1 hereinafter “Kamischke”).

	Regarding claim 1 Pinto discloses:

	A vehicle motor control apparatus for a vehicle comprising: a processor configured to: (Pinto [0135] [0069] wherein a PID controller and various controllers control the vehicle) determine whether a state of the vehicle is an over-steer state (Pinto fig. 12 [0060] wherein the vehicle is either in an understeer or oversteer state based on the yaw measurements) or an under-steer state, (Pinto fig. 12 [0060] wherein the vehicle is either in an understeer or oversteer state based on the yaw measurements) determine a driving control mode (Pinto [0075] wherein the vehicle behavior controller determines different drive modes for difference scenarios) or a braking control mode of a motor based on a determination result of the state of the vehicle, (Pinto [0175] [0179] wherein regenerative braking or driving torques are applied to control a moment of the vehicle) calculate a target yaw moment of based on a tire force by using the over-steer state (Pinto [0144] wherein yaw torques for the vehicle are determined in oversteer or understeer states) or the under-steer state, (Pinto [0144] wherein yaw torques for the vehicle are determined in oversteer or understeer states) and determine a motor control amount that follows the target yaw moment; (Pinto [0177] [0128] wherein the motors include yaw rate errors and corrective yaw torque) and a storage configured to store data and algorithms driven by the processor.  (Pinto [0046] wherein data for the calculations is used with fuzzy logic).

	In an additional and alternative embodiment Kamischke discloses:

	“and a storage configured to store data and algorithms driven by the processor.” (Kamischke [0040] [0043] clm 1 wherein data storage with vehicle controls is connected to a data storage).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the storage and functions of Kamischke with the vehicle control of Pinto because one of ordinary skill would have been motivated to make this modification in order to improve vehicle operations and stability through storing means for damping of pitch and roll movements and threshold values (Kamischke [0009] [0016]).

	Regarding claim 2 Pinto in view of Kamischke disclose all of the limitations of claim 1 and Pinto further discloses:

	The vehicle motor control apparatus of claim 1, wherein the processor determines the state of the vehicle based on at least one of a vehicle speed, (Pinto [0037] wherein vehicle speed is included in calculation and control systems) a steering angle, (Pinto [0039] wherein a steering angle is used to determine roadwheel and slip angles) a lateral jerk, (Pinto [0017] wherein a jerk is avoided through desired yaw rate control) a yaw rate, (Pinto [0144] wherein a yaw rate is added or subtracted) or a lateral slip angle. (Pinto [0015] [0043] wherein a slip angle is determined with measured yaw rates). 

	Regarding claim 3 Pinto in view of Kamischke disclose all of the limitations of claim 2 and Pinto further discloses:

	The vehicle motor control apparatus of claim 2, wherein the processor calculates a target yaw rate based on a vehicle speed and a steering angle, (Pinto [0037] [0039] wherein yaw rates are based on vehicle speed and steering angles) and calculates an under-steer index (Pinto fig. 11/12 wherein oversteer and understeer conditions are calculated) or an over-steer index (Pinto fig. 11/12 wherein oversteer and understeer conditions are calculated) by combining a yaw rate error value, (Pinto [0039] [0060] wherein yaw rate errors are corrected with slip information and used in understeer or oversteer calculations) which is a difference between the target yaw rate and a current yaw rate, (Pinto [0060] wherein a target and current yaw are used to determine yaw error rates) and a front wheel lateral slip angle and a rear wheel lateral slip angle.  (Pinto [0064-0065] wherein understeer and oversteer are determined based on lateral slip angles).

	Regarding claim 4 Pinto in view of Kamischke discloses all of the limitations of claim 1 and Pinto further discloses:

	The vehicle motor control apparatus of claim 1, wherein, when the vehicle includes a single motor, the processor performs driving control or braking control of a single motor depending on the target yaw moment. (Pinto [0177] [0180] wherein a motor fails and only a single motor is available).

	Additionally and as an alternative, Kamischke discloses:

	“when the vehicle includes a single motor, the processor performs driving control or braking control of a single motor depending on the target yaw moment.” (Kamischke fig. 1 element 4 [0041] wherein the vehicle includes a single drive motor).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the single motor of Kamischke with the vehicle control of Pinto because one of ordinary skill would have been motivated to make this modification in order to improve vehicle behavior by dampening vehicle rotation and oscillation through powering a drive motor in an appropriate matter (Kamischke [0014]).

	Regarding claim 8 Pinto in view of Kamischke disclose all of the limitations of claim 1 and Pinto further discloses:

	The vehicle motor control apparatus of claim 1, wherein the processor calculates the target yaw moment for a yaw rate error by using a bicycle model (Pinto fig. 9 wherein a single track bicycle model is used) and a sliding mode control (SMC), (Pinto [0069] wherein a sliding mode control is used) and calculates the target yaw moment based on a cornering stiffness that is available in a general driving area and a limit area, which is a tire nonlinear section.  (Pinto [0173] [0058] wherein a tier cornering stiffness is used with slip and acceleration at each corner).

	Regarding claim 9 Pinto in view of Kamischke disclose all of the limitations of claim 1 and Pinto further discloses:

	The vehicle motor control apparatus of claim 1, wherein the processor develops the target yaw moment as a formula based on a tire force of a vehicle model, (Pinto [0168] [0170] [0066] wherein a target yaw rate is corrected with a PID controller and derivatives of tire forces are used to calculate friction conditions) calculates a vertical force of each tire based on a vehicle dynamics model, (Pinto fig. 11 [0173] wherein a tire stiffness and vertical stiffness is determined) 
calculates a tire lateral force by using the vertical force of each of the tires, (Pinto [0039] [0183] wherein a tire lateral acceleration and slip on the tires are determined) and calculates a tire driving torque based on the tire lateral force.  (Pinto [0039] wherein a driving torque based on the lateral acceleration and slip are determined).

	Regarding claim 10 Pinto in view of Kamischke disclose all of the limitations of claim 9 and Pinto further discloses:

	The vehicle motor control apparatus of claim 9, wherein the processor calculates the motor control amount by using the tire driving torque, (Pinto [0039] fig. 13 wherein tire information is used to control the motors) a motor rotational speed,  (Pinto fig. 13 wherein torques, vehicle speed, and motor speed are used to control the vehicle powertrain requests) and a vehicle speed (Pinto [0037] fig. 13 wherein vehicle speeds are used to determine control for the vehicle).

	Regarding claim 12 Pinto discloses:

	A vehicle motor control method comprising: determining whether a state of a vehicle is an over-steer state (Pinto fig. 12 [0060] wherein the vehicle is either in an understeer or oversteer state based on the yaw measurements) or an under- steer state; (Pinto fig. 12 [0060] wherein the vehicle is either in an understeer or oversteer state based on the yaw measurements) determining whether a control mode of a motor is a driving control mode (Pinto [0075] wherein the vehicle behavior controller determines different drive modes for difference scenarios) or a braking control mode of a motor based on a determination result of the state of the vehicle; (Pinto [0175] [0179] wherein regenerative braking or driving torques are applied to control a moment of the vehicle) controlling the motor based on a determination result of the control mode; (Pinto [0175] [0179] wherein regenerative braking or driving torques are applied to control a moment of the vehicle) calculating a target yaw moment based on a tire force by using the over- steer state or the under-steer state; (Pinto [0144] wherein yaw torques for the vehicle are determined in oversteer or understeer states) and determining a motor control amount that follows the target yaw moment.  (Pinto [0177] [0128] wherein the motors include yaw rate errors and corrective yaw torque).
	
	Regarding claim 13 Pinto discloses all of the limitations of claim 12 and Pinto further discloses:

	The vehicle motor control method of claim 12, wherein the determining of whether the vehicle is in the over-steer state or the under-steer state includes: calculating a target yaw rate based on the vehicle speed and the steering angle; (Pinto [0037] [0039] wherein yaw rates are based on vehicle speed and steering angles) and calculating an under-steer index (Pinto fig. 11/12 wherein oversteer and understeer conditions are calculated) or an over-steer index (Pinto fig. 11/12 wherein oversteer and understeer conditions are calculated) by combining a yaw rate error value, (Pinto [0039] [0060] wherein yaw rate errors are corrected with slip information and used in understeer or oversteer calculations) which is a difference between the target yaw rate and a current yaw rate, (Pinto [0060] wherein a target and current yaw are used to determine yaw error rates) and a front wheel lateral slip angle and a rear wheel lateral slip angle. (Pinto [0064-0065] wherein understeer and oversteer are determined based on lateral slip angles).

	Regarding claim 14 Pinto discloses all of the limitations of claim 12 and Pinto further discloses:

	The vehicle motor control method of claim 12, wherein the controlling of the motor includes, when the vehicle includes a single motor, performing driving control or braking control of a single motor depending on the target yaw moment. (Pinto [0177] [0180] wherein a motor fails and only a single motor is available).

	Additionally and as an alternative Kamischke discloses:

	“when the vehicle includes a single motor, the processor performs driving control or braking control of a single motor depending on the target yaw moment.” (Kamischke fig. 1 element 4 [0041] wherein the vehicle includes a single drive motor).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the single motor of Kamischke with the vehicle control of Pinto because one of ordinary skill would have been motivated to make this modification in order to improve vehicle behavior by dampening vehicle rotation and oscillation through powering a drive motor in an appropriate matter (Kamischke [0014]).

	Regarding claim 18 Pinto discloses all of the limitations of claim 12 and Pinto further discloses:

	The vehicle motor control method of claim 12, wherein the calculating of the target yaw moment based on the tire force includes: developing the target yaw moment as a formula based on a tire force of a vehicle model; (Pinto [0168] [0170] [0066] wherein a target yaw rate is corrected with a PID controller and derivatives of tire forces are used to calculate friction conditions) calculating a vertical force of each tire based on a vehicle dynamics model; (Pinto fig. 11 [0173] wherein a tire stiffness and vertical stiffness is determined) calculating a tire lateral force by using the vertical force of each of the tires; (Pinto [0039] [0183] wherein a tire lateral acceleration and slip on the tires are determined) and calculating a tire driving torque based on the tire lateral force.  (Pinto [0039] wherein a driving torque based on the lateral acceleration and slip are determined).

	Regarding claim 19 Pinto discloses all of the limitations of claim 18 and Pinto further discloses:

	The vehicle motor control method of claim 18, wherein the determining of the motor control amount that follows the target yaw moment includes calculating the motor control amount by using the tire driving torque, (Pinto [0039] fig. 13 wherein tire information is used to control the motors) a motor rotational speed, (Pinto fig. 13 wherein torques, vehicle speed, and motor speed are used to control the vehicle powertrain requests) and a vehicle speed.  (Pinto [0037] fig. 13 wherein vehicle speeds are used to determine control for the vehicle).

	Claims 5-7, 11, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto and Kamischke as applied to claims 1 and 12 above, and further in view of Katsuyama (US Pre-Granted Publication No. US 2015/0100205 A1 hereinafter “Katsuyama”).

	Regarding claim 5 Pinto in view of Kamischke disclose all of the limitations of claim 1 and Pinto further discloses:

	The vehicle motor control apparatus of claim 1, wherein the processor, when the vehicle includes at least two or more motors, (Pinto fig. 1 elements 14 15 wherein a first and second motor are included) performs driving control or braking control of a first motor depending on the target yaw moment, (Pinto [0179] fig. 14 wherein a motor can apply a braking torque when required) …

	Pinto does not appear to disclose:

	and performs driving control or braking control of a second motor by using a roll state amount and a pitch state amount.  

	However, in the same field of endeavor of vehicle controls Katsuyama discloses:

	“and performs driving control or braking control of a second motor by using a roll state amount and a pitch state amount.” (Katsuyama [0051-0053] wherein a roll and pitch is used to determine a slip state and a forward motor is powered or braked accordingly).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the roll and pitch state of Katsuyama with the vehicle control of Pinto because one of ordinary skill would have been motivated to make this modification in order to increase ride comfort of a passenger in a vehicle through roll and pitch monitoring (Katsuyama [0013]).

	Regarding claim 6 Pinto in view of Kamischke disclose all of the limitations of claim 1 and Pinto further discloses:

	The vehicle motor control apparatus of claim 1, wherein the processor performs braking control of a rear wheel motor when the vehicle is in the under-steer state (Pinto [0132] wherein a braking torque is applied to a wheel to correct understeer or oversteer) …

	Pinto does not appear to disclose:

	wherein the processor performs driving control of a front wheel motor when the vehicle is in the over-steer state,
	
	However, in the same field of endeavor of vehicle controls Katsuyama discloses:

	“wherein the processor performs driving control of a front wheel motor when the vehicle is in the over-steer state,” (Katsuyama [0051-0053] wherein a roll and pitch is used to determine a slip state and a forward motor is powered or braked accordingly)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the roll and pitch state of Katsuyama with the vehicle control of Pinto because one of ordinary skill would have been motivated to make this modification in order to increase ride comfort of a passenger in a vehicle through roll and pitch monitoring (Katsuyama [0013]).

	Regarding claim 7 Pinto in view of Kamischke discloses all of the limitations of claim 1 and Pinto further discloses:

	The vehicle motor control apparatus of claim 1, … and performs braking control of a rear wheel motor  (Pinto [0132] wherein a braking torque is applied to a wheel to correct understeer or oversteer) …

	Pinto does not appear to disclose:

	wherein the processor performs driving control of a front wheel motor when the vehicle is in the over-steer state, or when a pitch and roll rate exceed a predetermined threshold value.  

	However, in the same field of endeavor of vehicle controls Katsuyama discloses:

	“wherein the processor performs driving control of a front wheel motor when the vehicle is in the over-steer state,” (Katsuyama [0051-0053] wherein a roll and pitch is used to determine a slip state and a forward motor is powered or braked accordingly) and “when a pitch and roll rate exceed a predetermined threshold value.”  (Katsuyama [0051-0053] wherein a roll and pitch is used to determine a slip state and a forward motor is powered or braked accordingly).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the roll and pitch state of Katsuyama with the vehicle control of Pinto because one of ordinary skill would have been motivated to make this modification in order to increase ride comfort of a passenger in a vehicle through roll and pitch monitoring (Katsuyama [0013]).

	Regarding claim 11 Pinto in view of Kamischke disclose all of the limitations of claim 10 and Pinto further discloses:

	The vehicle motor control apparatus of claim 10, wherein the processor determines the motor control amount by computing a weight reflecting the motor control amount, (Pinto [0154] wherein target factor can be increased by a factor to achieve desired results) vertical acceleration, (Pinto [0128] wherein a vertical force from vehicle acceleration is a control force for the vehicle) … with the target yaw moment.  (Pinto [0039] [0056] wherein a lateral acceleration is used with target yaw controls).  

	Pinto does not appear to disclose:

	which is a control factor of pitch performance, and lateral acceleration, which is a control factor of roll performance,

	However, in the same field of endeavor of vehicle controls Katsuyama discloses:

	“which is a control factor of pitch performance, (Katsuyama [0051-0053] wherein a roll and pitch is used to determine a slip state and a forward motor is powered or braked accordingly) (Pinto [0128] wherein a vertical force from vehicle acceleration is a control force for the vehicle) 
and lateral acceleration, which is a control factor of roll performance,” (Katsuyama [0029] [0051-0053] wherein a roll and pitch is used to determine a slip state and a forward motor is powered or braked accordingly)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the roll and pitch state of Katsuyama with the vehicle control of Pinto because one of ordinary skill would have been motivated to make this modification in order to increase ride comfort of a passenger in a vehicle through roll and pitch monitoring (Katsuyama [0013]).

	Regarding claim 15 Pinto discloses all of the limitations of claim 12 and Pinto further discloses:

	The vehicle motor control method of claim 12, wherein the controlling of the motor includes, when the vehicle includes at least two or more motors: (Pinto fig. 1 elements 14 15 wherein a first and second motor are included) performing driving control or braking control of a first motor depending on the target yaw moment; (Pinto [0179] fig. 14 wherein a motor can apply a braking torque when required) …  

	Pinto does not appear to disclose:

	and performing driving control or braking control of a second motor by using a roll state amount and a pitch state amount

	However, in the same field of endeavor of vehicle controls Katsuyama discloses:

	“and performing driving control or braking control of a second motor by using a roll state amount and a pitch state amount.” (Katsuyama [0051-0053] wherein a roll and pitch is used to determine a slip state and a forward motor is powered or braked accordingly).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the roll and pitch state of Katsuyama with the vehicle control of Pinto because one of ordinary skill would have been motivated to make this modification in order to increase ride comfort of a passenger in a vehicle through roll and pitch monitoring (Katsuyama [0013]).

	Regarding claim 16 Pinto discloses all of the limitations of claim 12 and Pinto further discloses:

	The vehicle motor control method of claim 12, wherein the controlling of the motor includes: performing braking control of a rear wheel motor upon determining that the vehicle is in the under-steer state; (Pinto [0132] wherein a braking torque is applied to a wheel to correct understeer or oversteer) 

	Pinto does not appear to disclose:

	and performing driving control of a front wheel motor when a pitch and roll rate exceed a predetermined threshold value.  

	However, in the same field of endeavor of vehicle controls Katsuyama discloses:

	“and performing driving control of a front wheel motor when a pitch and roll rate exceed a predetermined threshold value.” (Katsuyama [0051-0053] wherein a roll and pitch is used to determine a slip state and a forward motor is powered or braked accordingly)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the roll and pitch state of Katsuyama with the vehicle control of Pinto because one of ordinary skill would have been motivated to make this modification in order to increase ride comfort of a passenger in a vehicle through roll and pitch monitoring (Katsuyama [0013]).

	Regarding claim 17 Pinto discloses all of the limitations of claim 12 and Pinto further discloses:

	The vehicle motor control method of claim 12, … and performing braking control of a rear wheel motor .  (Pinto [0132] wherein a braking torque is applied to a wheel to correct understeer or oversteer) …

	Pinto does not appear to disclose:

	However, in the same field of endeavor of vehicle controls Katsuyama discloses:

	“wherein the controlling of the motor includes: performing driving control of a front wheel motor when the vehicle is in the over-steer state;” (Katsuyama [0051-0053] wherein a roll and pitch is used to determine a slip state and a forward motor is powered or braked accordingly) and “when a pitch and roll rate exceed a predetermined threshold value.”  (Katsuyama [0051-0053] wherein a roll and pitch is used to determine a slip state and a forward motor is powered or braked accordingly).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the roll and pitch state of Katsuyama with the vehicle control of Pinto because one of ordinary skill would have been motivated to make this modification in order to increase ride comfort of a passenger in a vehicle through roll and pitch monitoring (Katsuyama [0013]).

	Regarding claim 20 Pinto discloses all of the limitations of claim 12 and Pinto further discloses: 

	The vehicle motor control method of claim 12, wherein the determining of the motor control amount that follows the target yaw moment includes determining the motor control amount by computing a weight reflecting the motor control amount, (Pinto [0154] wherein target factor can be increased by a factor to achieve desired results) vertical acceleration, (Pinto [0128] wherein a vertical force from vehicle acceleration is a control force for the vehicle) … with the target yaw moment. (Pinto [0039] [0056] wherein a lateral acceleration is used with target yaw controls).  

	Pinto does not appear to disclose:

	which is a control factor of pitch performance, and lateral acceleration, which is a control factor of roll performance,

	However, in the same field of endeavor of vehicle controls Katsuyama discloses:

	“which is a control factor of pitch performance, (Katsuyama [0051-0053] wherein a roll and pitch is used to determine a slip state and a forward motor is powered or braked accordingly) (Pinto [0128] wherein a vertical force from vehicle acceleration is a control force for the vehicle) 
and lateral acceleration, which is a control factor of roll performance,” (Katsuyama [0029] [0051-0053] wherein a roll and pitch is used to determine a slip state and a forward motor is powered or braked accordingly)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the roll and pitch state of Katsuyama with the vehicle control of Pinto because one of ordinary skill would have been motivated to make this modification in order to increase ride comfort of a passenger in a vehicle through roll and pitch monitoring (Katsuyama [0013]).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210229704 A1 discloses a feedback calibration of vehicle with pitch and roll determinations
US 20150066243 A1 discloses a vertical suspension control device for a vehicle 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664